EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Left and right brain recognition device” in claims 1, 5-9 is being interpreted under 5 U.S.C. § 112(f) because it uses a generic placeholder (i.e., “device”) that is coupled with functional language (e.g., receiving an audio content, acquiring a first Power Spectral Density (PSD) value of an alpha band in the first brain electrical information, recognizing that the first hemisphere is a left brain or a right brain according to the first PSD value  and reference information, and generating a recognition result indicating the first hemisphere being the left brain or the right brain); without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier. In this case, the claim does not recite sufficient structure or hardware (e.g., a processor) for performing the above instances of functional language.
The Examiner notes that “left and right brain recognition device” in claims 16, 21-23 are not being interpreted under 35 U.S.C. § 112(f) because the claims recite sufficient structure for performing the recited functions. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“Left and right brain recognition device” in claims 1, 5-9 appears to correspond to the structure depicted in at least Figs. 12-13 and Page 15, line 16 to Page 17, line 4 of the Applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Rejections under 35 U.S.C. § 112(b)
In view of the claim amendments filed 03/28/2022, the rejections of claims 1-9, 12-18, and 21-23 under 35 U.S.C. § 112(b) were withdrawn. 

Rejections under 35 U.S.C. § 101
The Applicant’s arguments filed 03/28/2022 have been fully considered. The Applicant’s arguments on Pages 17-19 with regards to the step of “automatically configuring, by the left and right brain recognition device, channels in a first speaker corresponding to the first hemisphere and/or channels in a second speaker corresponding to a second hemisphere of the user” being a practical application are persuasive. Therefore, in view of the claim amendments and the Applicant’s arguments filed 03/28/2022, the rejections of claims 1-9, 12-18, and 21-23 under 35 U.S.C. § 101 were withdrawn. 

Prior Art
With regards to claim 1, the prior art does not teach or suggest “recognizing, by the left and right brain recognition device, that the first hemisphere is a left brain or a right brain according to the first PSD value  and reference information, and generating a recognition result indicating the first hemisphere being the left brain or the right brain; and automatically configuring, by the left and right brain recognition device, channels of in a first speaker corresponding to the first hemisphere and/or channels in a second speaker corresponding to a second hemisphere of the user who listens to the audio content according to the recognition result” along with the other features of claim 1.
Claims 2-9 are allowed by virtue of their dependence from claim 1. 	
With regards to claims 12, 22, and 23, the prior art does not teach or suggest “generating a recognition result indicating the first hemisphere being the left brain or the right brain; and automatically configuring channels in a first speaker corresponding to the first hemisphere and/or channels in a second speaker corresponding to a second hemisphere of the user who listens to the audio content according to the recognition result” along with the other respective features of claims 12, 22, and 23. 
Claims 13-18 and 21 are allowed by virtue of their dependence from claim 23. 

The closest prior art is “Orchestral Sonification of Brain Signals and Its Application to Brain-Computer Interfaces and Performing Arts” (Hinterberger) (previously cited) which discloses a left and right brain recognition method (see Figure 1 and Section 3. Controlling Sonified Mu-Rhythms), comprising: in response to that a user listens to an audio content, acquiring first brain electrical information of a first hemisphere of the user (Section 3. Controlling Sonified Mu-Rhythms discloses that a subject is given an auditory instruction by a voice saying “left” or “right” and tasked to concentrate on imagery of the movement of the indicated arm. EEG responses are taken at electrode positions C3 and C4 which are representative of the left and right hemispheres); recognizing that the first hemisphere is a left brain or a right brain according to PSD values and reference information (Section 3. Controlling Sonified Mu-Rhythms discloses the lateralization of the mu-activity by using a threshold in the power spectrum density (PSD) difference between the left and right mu-rhythms, wherein the PSD averages were calculated from the feedback intervals from the subject. The Examiner notes that the lateralization of the mu-activity is the recognition of the hemisphere from which mu-activity is emitted as being a left hemisphere or a right hemisphere, and it is based on the PSD derived from the EEG activity and the feedback intervals [i.e., reference information]). However, Hinterberger fails to teach or suggest automatically configuring, by the left and right brain recognition device, channels in a first speaker corresponding to the first hemisphere and/or channels in a second speaker corresponding to a second hemisphere of the user who listens to the audio content according to a recognition result. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792